Citation Nr: 1023432	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-39 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to non-service-connected death pension benefits, 
as a helpless child.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The appellant is the surviving child of a veteran who had 
active service, including from August 1943 until December 
1945, and died in March 1995.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 2007 decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  In a May 2009 decision, the 
Board denied the appellant's claim.

The appellant appealed the Board's May 2009 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in a January 2010 order granted the parties' joint 
motion for remand, vacating the Board's May 2009 decision and 
remanding the case for compliance with the terms of the joint 
motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant essentially contends that she is the helpless 
child of a wartime veteran, and that she should be awarded 
death pension on that basis.

In order to be entitled to VA death benefits as a "child" 
entails that the appellant is an unmarried person who is a 
legitimate child who is under the age of 18 years; or who, 
before reaching the age of 18 years, became permanently 
incapable of self-support; or who, after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  38 
U.S.C. § 101(4); 38 C.F.R. § 3.57(a)(1). 

Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years. 
The focus of analysis is on the individual's condition at the 
time of her 18th birthday.  It is that condition which 
determines whether entitlement to the status of "child" 
should be granted.  See Dobson v. Brown, 4 Vet. App. 443 
(1993). 

The appellant appears to be currently disabled, as indicated 
in her May 2007 letter from the Social Security 
Administration (SSA) indicating that the appellant received 
benefits and that she had mild retardation.  

In support of her claim, the appellant reported, in a 
September 2004 statement, that she was born physically and 
mentally ill.  She also submitted some copies of school 
records.  

A June 10, 1986 Intake Interview noted that she finished the 
11th grade, and then joined Job Services.  While in Job 
Services, she completed her 12th grade education.  She 
reported being with Job Services for 1 or 2 years, but that 
she was sent home due to a knee injury.  Additional records 
from the Mississippi Region One Mental Health Center are also 
of record.

A June 1986 Mississippi Region One Mental Health Center 
medical record by R.T., R.N., found that the appellant could 
take part in a Work Activity Program.  However, J.B.S., Jr., 
the director of the Work Activity Center, noted, in a June 
1986 record, that the appellant was admitted to a two-week 
trial period with the program, but that for actual admission 
into the program he would need to perform a psychological 
evaluation.  The appellant has also submitted copies of 
various earnings statements. 

Given the evidence available and in conformance with the 
mandate of the Joint Motion for Remand, a VA examination 
should be provided to determine whether the appellant was 
permanently incapable of self-support prior to or upon 
reaching the age of 18 years.  38 U.S.C.A. § 5103A(a).

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall arrange for the 
appellant to undergo an appropriate VA 
examination and/or social and 
industrial survey to determine whether 
prior to or upon reaching the age of 18 
years, the appellant became permanently 
incapable of self-support.  The focus 
of analysis shall be on the 
individual's condition at the time of 
her 18th birthday.

The claims folder should be made 
available to and be reviewed by the 
examiner. All indicated studies should 
be performed, and all findings should 
be reported in detail. The examiner 
should opine as to whether it is at 
least as likely as not (that is, at 
least a 50 percent or more degree of 
probability) that any disorder 
affecting the appellant's employability 
existed at the time of her reaching 18 
years of age and rendered her 
permanently incapable of self-support 
at the time of her reaching 18 years of 
age.

In discussing his/her opinions, the 
examiner should acknowledge the 
appellant's lay statements of record 
relating to the onset of the appellant, 
as well as the medical evidence of 
record, the mental health records of 
record.  The rationale for all opinions 
expressed should be provided in a 
legible report.

2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
appellant should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
